

116 HR 1099 IH: Safety, Efficiency, and Accountability in Transportation Projects Through Public Inspection Act of 2019
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1099IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Serrano (for himself, Ms. Clarke of New York, Miss González-Colón of Puerto Rico, Ms. Velázquez, Ms. Jackson Lee, Mr. Carson of Indiana, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require construction inspection functions be conducted by public employees, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safety, Efficiency, and Accountability in Transportation Projects Through Public Inspection Act of 2019.
 2.Public inspection of projectsSection 112(b) of title 23, United States Code, is amended— (1)in paragraph (2), by adding at the end the following:
				
					(G)Construction inspection services
 (i)Limitationln carrying out a project under this section, public employees shall perform construction inspection functions.
 (ii)Construction inspection functions definedIn this subparagraph, the term construction inspection functions includes construction engineering, contract administration, on-site quality control inspection, materials testing, and resident engineer and assistant resident engineer functions responsible for the acceptance or rejection of the work.
 (iii)ExceptionIf a State transportation department or other public agency project sponsor does not have adequate existing or obtainable staff to perform the construction inspection functions, then the agency may utilize temporary consultant contracts for these services until such staff can be obtained.
 (iv)Time periodAny temporary contracts to provide construction inspection services under this subparagraph shall not exceed the period that ends on the date that is 12 months after the date of contract award.;
 (2)in paragraph (3), by adding at the end the following:  (F)Construction inspection servicesPublic employees shall perform the construction inspection functions on all design-build projects. Such inspection functions shall be subject to the requirements of paragraph (2)(G).; and
 (3)in paragraph (4)(A), by adding at the end the following:  (v)Construction inspection servicesPublic employees shall perform the construction inspection functions on all projects that use a 2-phase contract. Such functions shall be subject to the requirements of paragraph (2)(G)..
			